Citation Nr: 1112345	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-07 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for abdominal wound scars involving the left rectus muscle.

2.  Entitlement to an evaluation higher than 50 percent for posttraumatic stress disorder (PTSD).

3.  Whether the reduction in the PTSD disability evaluation from 50 percent to zero percent as of July 1, 2009 was proper. 

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1975 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2006, April 2009 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

Following the RO decision granting service connection for PTSD in January 2008, the Veteran requested an increased evaluation for his PTSD in April 2008.  In January 2009, the RO proposed to reduce the rating for PTSD from 50 percent to 0 percent, based on July 2008, September 2008, and November 2008 VA examination findings.  The Veteran was provided the required notice of the proposed reduction pursuant to 38 C.F.R. § 3.105(e) (2010) in a contemporaneous January 2009 letter.  In March 2009, the Veteran submitted updated VA treatment records showing suicidal ideation.  In April 2009, the RO reduced the Veteran's evaluation for PTSD from 50 to 0 percent effective July 1, 2009.  In May 2009, the RO continued the prior determination of reducing the Veteran's PTSD evaluation from 50 to 0 percent.  In June 2009, the Veteran submitted a notice of disagreement (NOD) with the April 2009 decision.  The RO issued a Statement of the Case in October 2009, and Veteran subsequently filed a Form 9 in November 2009.

Due to the facts in this case, the Board finds that the issues of entitlement to a higher evaluation for PTSD and whether the reduction in the disability evaluation from 50 percent to zero percent as of July 1, 2009 was proper should be adjudicated as two separate issues.  Also, for reasons described below, this case raises a TDIU claim that is part of the underlying appeal.

In July 2010, the Veteran testified at a hearing held at the RO before an Acting Veterans Law Judge.  A transcript of the proceeding is of record.  

The issues of a higher evaluation for PTSD and TDIU are being addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's abdominal scars are not unstable upon examination and do not cause limitation of function of any affected part but are painful. 

2.  A 50 percent evaluation for the Veteran's service-connected PTSD was in effect for less than five years as of the effective date of the July 1, 2009 reduction, and the Veteran had previously been notified of his right to submit additional evidence and appear for a hearing.

3.  While some VA examiners provided no diagnosis following an examination, several VA examinations and VA treatment records show a diagnosis of PTSD, Global Assessment of Functioning (GAF) scores below 50, and reports of suicidal ideation.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for abdominal wound scars involving the left rectus muscle have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.31 (2010); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2008).

2.  The reduction in the disability evaluation for PTSD was not proper; the criteria for a restoration to 50 percent have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 9411(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The present appeal arose from a reexamination of the Veteran for rating purposes.  As noted above, the notification procedures of 38 C.F.R. § 3.105(e) concerning rating reductions were followed in this case, with a rating reduction proposal letter issued to the Veteran in January 2009.  In the appealed April and May 2009 rating decisions, the reasons for the rating reduction and the assignment of the July 1, 2009 effective date were explained to him.  In an October 2009 Statement of the Care, VA's practices in assigning disability evaluations were described, and the provisions of Diagnostic Code 9411 was included.  The Veteran's appeal was subsequently readjudicated in a Supplemental Statement of the Case furnished in May 2010.  The Board finds that this extensive course of corrective action fulfills VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has obtained records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded several VA examinations for his service-connected PTSD during the pendency of this appeal that were fully adequate for the purpose of ascertaining the symptoms and severity of his service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In terms of the issue of a higher evaluation for scars, the Veteran was sent a notice letter in August 2006.  The letter provided him with notice of the evidence necessary to substantiate his claim, the evidence VA would assist him in obtaining, and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has also held that that notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He received notice as to the notice elements outlined in Pelegrini and the second, third, fourth, and fifth elements outlined in Dingess, via the letter mailed in August 2006.  Therefore, the duty to assist has been met.

In developing his claim, VA obtained the Veteran's service treatment records (STRs), and VA treatment records.  In addition, VA examinations were provided.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  Furthermore, restoration has been granted for his service-connected PTSD and a higher evaluation has been granted for his service-connected scar disability; therefore, the Veteran has not been prejudiced in any way by the conduct of the Board hearing.

No further development is required to comply with the provisions of the VCAA or the implementing regulations.  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Applicable laws and regulations: disability ratings and reductions

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an 
initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service- connected disability is contemplated, and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary must be notified at his or her latest address of record of the contemplated action, furnished detailed reasons for the proposal, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a)(b).  That section provides that rating agencies will handle cases affected by a change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  The provisions of 38 C.F.R. § 3.344(c), however, specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that for ratings in effect for less than five years, reduction is warranted if the evidence shows improvement.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. at 595.

III.  Entitlement to a compensable evaluation for abdominal wound scar involving left rectus muscle

In a February 1993 rating decision, the RO granted service connection for stab wound to the abdomen, left rectus muscle, asymptomatic scar and a noncompensable evaluation was assigned under Diagnostic Code 7805.

In July 2006, the Veteran filed a claim for an increased evaluation for his abdominal scar.  He explained that major surgery in 2003 was required to remove scar tissue from the 1st surgery on his abdomen.

Under 38 C.F.R. § 4.118, Diagnostic Code 7805, scars may be evaluated on the basis of limitation of function of the affected part.  In this regard, the Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the Veteran's claim will be considered solely under the criteria effective as of the date of the claim, and, in any event, the Board notes that no substantial changes were made to the criteria of Diagnostic Code 7805, which allow for evaluation of a scar on the basis of limitation of function of an affected part.  

Under Diagnostic Code 7802, a maximum evaluation is assigned for scars, other than the head, face, or neck, that are superficial and that do not cause limited motion if covering an area or areas of 144 square inches (929 square centimeters) or greater.  Under Diagnostic Code 7803, a maximum evaluation of 10 percent is assigned in cases of superficial and unstable scars.  A "superficial" scar is one not associated with underlying soft tissue damage, whereas an "unstable" scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Under Diagnostic Code 7804, a maximum evaluation of 10 percent is warranted in cases of superficial scars that are painful on examination.  Also, under Diagnostic Code 7805, other scars may be evaluated on the basis of limitation of function of the affected part.

In this case, the Veteran's disability was addressed by an October 2006 VA examination.  During the examination, the Veteran reported that he was stabbed during the later 1980's while serving at Fort McCullough, Alabama.  He underwent exploratory laparotomy at that time.  He also had laparotomy to repair an adhesionectomy in North Carolina.  He noted that he still has tenderness around the scar and takes Tylenol for these symptoms.  He denied any recent nausea or vomiting, hematemesis or melena but did report some hypoglycemia.  His abdomen was soft and nontender, bowel sounds were present and he had no organomegaly.  There was a healed midline scar in the abdomen measuring 5-1/4 inches in length.  It was hyperpigmented.  There was surrounding keloid formation but no edema or erythema.  The scar was not deep but it was elevated.  There was also a 7 3/4 inch traverse scar in the lower part of his abdomen which is also hyperpigmented with surrounding keloid formation making it elevated.  It was not significantly deep.  There was no surrounding erythema or edema.  The examiner found the scars were nontender to palpation.  He was diagnosed with stab wound injury. 

In June 2008, the Veteran was afforded a second VA examination.  The Veteran reported to the examiner that his scar was painful and irritating when his pants would touch the scar line.  He also reported that it limited his ability to lift.  It was also a cosmetic problem because he could not swim without a shirt on.  The Veteran said that the scar limited his physical training for his job as he could not do sit-ups.  Upon examination, the transverse scar was approximately 3 centimeter inferior to the umbilicus.  It was 19 by 0.2 centimeters.  It was nontender, nonadherent and smooth.  It was not unstable.  It was elevated.  The indurated part was considered deep.  There was no inflammation, edema, or keloid formation.  It was hyperpigmented in its entirety.  It caused no limitation of function.  The examiner noted that there were abdominal wall fat collections superior to the transverse scar which posed a cosmetic problem for the Veteran.  The examiner diagnosed the Veteran with transverse abdominal scar from exploratory laparotomy for abdominal stab wound and longitudinal abdominal scar for relief of small-bowel obstruction.    

Overall, the Veteran's scars cover a small area, are not unstable, and do not cause any limitation of function of an affected part.  Although the Veteran claims that he cannot do sit-ups due to his scar, no limitation of motion was noted on examination, and the scar was nonadherent.  The Veteran testified at the hearing and reported to both examiners that his scar is painful.  Resolving all doubt in the Veteran's favor, a 10 percent evaluation is warranted under Diagnostic Code 7804.  38 C.F.R. §§ 4.3, 4.31.  

The Veteran has submitted no evidence showing that his scars have markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that these disorders have necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is aware of the Court's recent decision in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Court found that a claim for TDIU was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  The Board finds that a claim for TDIU has been raised by the record, and it is addressed in the remand section below.  

IV.  Whether the reduction in the PTSD evaluation from 50 percent to zero percent as of July 1, 2009 was proper.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD which has been formally diagnosed, but with symptoms that are not severe enough either to interfere with occupational and social functioning or to require continuous medication, warrants a noncompensable evaluation.

PTSD manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication, warrants a 10 percent disability evaluation.  

PTSD which is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events), warrants a 30 percent disability evaluation.  

PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

In January 2008, the RO granted service connection for PTSD and assigned a 50 percent evaluation effective August 31, 2007.  This evaluation was based upon a December 2007 VA examination showing, among other findings, a diagnosis for PTSD and a GAF score of 54.  

In April 2008, the Veteran filed a claim for an increased evaluation for his service-connected PTSD.  The Veteran attached a letter from his treating physician at the Rock Hill VA Clinic who stated that his overall medical situation, including his PTSD diagnosis, rendered him incapable of engaging in any meaningful vocation.  
An April 2008 Rock Hill VA clinic treatment record notes a positive screening for suicidal ideation.

Rock Hill VA treatment records show a severe diagnosis for PTSD with psychosis in May 2008.  A GAF score of 38-40 was assigned.

In June 2008, the Veteran was afforded a VA examination.  The claims file was not available for review.  The examiner found that the Veteran's presentation during the examination was likely an exaggeration of any cognitive impairment.  Based on the information available to the examiner, the examiner was unable to determine the Veteran's Axis I diagnosis or GAF score.  The examiner deferred a diagnosis.

The Veteran was afforded another VA examination in September 2008.  The examiner was unable to provide a diagnosis and noted possible malingering.  He found that the Veteran's presentation was not a valid presentation of any psychiatric difficulties.

In an October 2008 addendum, the physician said that he was unable to confirm a diagnosis of PTSD or malingering.  The examiner stated that he was unable to resolve the issue without resorting to mere speculation.

In October 2008, the RO requested that a board of two examine and review the Veteran's claims file and provide a current diagnosis.  The RO specifically stated that the exam needed to be performed by someone other than the prior examiner.

In November 2008, the Veteran was afforded another VA examination.  A board of two examined the Veteran.  The examiners concluded that the Veteran's presentation was not a valid presentation of any psychiatric difficulties that he may indeed be having.  Therefore, a diagnostic impression or GAF score could not be assigned without resorting to mere speculation.

In December 2008, the Veteran was afforded another VA examination by a psychologist.  The Veteran reported almost putting a rope around his neck in the past year but that his wife stopped him.  The Veteran also reported having nightmares.  The examiner diagnosed the Veteran with PTSD and depressive disorder.  A GAF score of 53 was assigned.  The examiner stated that although Veteran was found to exaggerate his symptoms in the past, the examiner found that the Veteran reported symptoms that one would expect to see in someone who had experienced the traumas that he reported.  The examiner found that these symptoms appeared to be consistent with PTSD and depression.  These symptoms included irritability, emotional detachment from other, and avoidance of crowds and closed spaces.  The Veteran also reported intrusive thoughts four times a week and nightmares.  His social adaptability and interactions with others appeared to be moderately to considerably impaired.  Also, his ability to maintain employement and perform job duties in a reliable, flexible and efficient manner appears to be moderately to considerably impaired.  The examiner also noted that those individuals who have been treating him on a regular basis also agree that he had PTSD. 

In a December 2008 addendum, one prior examiner stated that on the day that she examined the Veteran, his symptoms did not appear to fit any diagnosis, and thus she wrote no diagnosis on Axis I.  In the addendum, the other prior examiner stated that in November 2008, he was unable to provide a diagnosis without resorting to mere speculation as the Veteran presented several examples of inconsistent information across three examinations in his claims file.  The Veteran's presentation prevented the examiner from making a diagnosis.

A March 2009 VA treatment record reflects that the Veteran had inpatient care at Dorn VA Medical Center following a deteriorating emotional status.  The Veteran had been suicidal and driving erratically.  The examiner thought his deteriorating emotional status was precipitating by the possibility of losing VA benefits.  The physician diagnosed the Veteran with PTSD with psychosis, major depressive disorder and social anxiety disorder.  The examiner found that he was not suicidal at the time of this treatment.

The RO proposed decreasing the Veteran's evaluation to zero percent in a January 2009 rating action.  He was also notified of this proposal and his right to appear for a hearing and to submit additional evidence in the next 60 days.  In April and May 2009 rating decisions, the RO reduced the Veteran's evaluation to zero percent effective July 1, 2009.

It appears that the procedural requirements of 38 C.F.R. § 3.105(e) were met in this case, and the 50 percent disability evaluation had been in effect for less than five years at the time of the reduction; however, the evidence does not show that a reduction was warranted.

Based on the above findings, notably GAF scores below 50 as well as reports indicating suicidal behavior, the Board does not find that a reduction was proper

The Board acknowledges that several VA examiners were unable to provide a diagnosis for the Veteran's PTSD or provide an assessment of the current severity of his PTSD; however, a December 2008 VA examiner was able to determine that the Veteran did indeed have a diagnosis of PTSD and assigned a GAF score of 53.  The Veteran's treatment records at the Rock Hill VA Clinic show ongoing treatment for PTSD.  Several records note the Veteran's suicidal behavior.  

Accordingly, a 50 percent evaluation for PTSD should be restored, as the reduction was not proper in light of the evidence of record.  To this extent, the appeal is granted.  38 C.F.R. §§ 4.3, 4.31.


ORDER

A 10 percent evaluation for an abdominal wound scar involving the left rectus muscle is granted, subject to the laws and regulations governing the payment of monetary benefits.

A restoration, of a 50 percent evaluation for PTSD as of July 1, 2009, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Given the conflicting findings above, the Board finds that the Veteran should be afforded a new VA PTSD examination, conducted by two examiners not including the examiner who conducted the September 2008, October 2008, and October 2009 VA examinations and was unable to provide a diagnosis for the Veteran's psychiatric examination due to reported malingering.  

Treatment records from the Rock Hill VA Clinic have been associated with the claims file.  The most recent record is dated in July 2010.  Records indicate that the Veteran may have received inpatient treatment at the Dorn VA Medical Center.  These inpatient treatment records are not associated with the claim file and may be relevant to the Veteran's claim.  VA has a duty to obtain all pertinent VA treatment records. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  While the case is in remand status, any VA treatment records not already included with the claims file should be associated with the claims file.  

As indicated above, the Board finds that this case raises a TDIU claim in view of Rice.  Several treatment reports of record indicate that the Veteran is not working, with PTSD a factor.  In light of the medical evidence of record, the Board finds that notification, development, and adjudication of the TDIU claim is essential to avoid potential prejudice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be notified of the evidence needed to substantiate his TDIU claim.  He should be advised to complete a formal TDIU application and to inform the RO/AMC of any recent medical or mental health treatment.  The notice letter should address the relative duties of VA and the Veteran in obtaining such evidence, as well as VA's practices in assigning disability evaluations and effective dates for those evaluations.

2.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from all VA facilities, including Dorn VA Medical Center and Rock Hill VA Clinic.  All records and/or responses received should be associated with the claims file.

3.   Then, arrange for the Veteran to undergo a VA psychiatric examination with two appropriate mental health professionals to ascertain the nature and severity of his service-connected PTSD.  

The new VA examination should be conducted by psychologists or psychiatrists other than the examiner who conducted the September 2008, November 2008, and October 2009 VA examinations.

The entire claims file, to include a copy of the REMAND, must be made available to the examiners designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A multi-axial diagnosis, with a Global Assessment of Functioning (GAF) score must be assigned.  The examiners must explain the GAF score and provide an opinion as to whether the Veteran's PTSD alone, or together with his other service-connected disabilities, precludes him from securing and following a substantially gainful occupation, or whether his PTSD alone is productive of total occupational and social impairment.  

The examiners should set forth all examination findings and opinions, along with a complete rationale for any conclusions reached, in a printed report.

4.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completion of the above development, if the appeal cannot be granted in full, a Supplemental Statement of the Case must be furnished that addresses the claim for an increased evaluation for PTSD and the newly raised TDIU claim that has been found to be on appeal.  The Veteran and his representative should be afforded an appropriate period of time to respond before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


